DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 3/03/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 8.  Applicant’s amendment has generated a claim rejection.  Please find below.  

Response to Arguments

Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Applicant argues the teachings of Ciarafoni do not anticipate or render obvious the reference since the teachings regarding the polyolefin (Ciarafoni pages 9 and 10) do not include a block polypropylene copolymer containing 5 wt. % or more of ethylene and none of the examples of said reference set forth any examples that teach and/or suggest the addition of said claimed block polypropylene copolymer.  The examiner disagrees.  Ciarafoni sets forth on pages 9-10 said polyolefin may be a crystalline propylene…copolymer with ethylene, wherein the comonomer content ranges from 0.05 to 20 % under item 2).   As written applicant block polypropylene copolymer containing 5 wt. % or more of ethylene which is deemed to overlap with at least from 5 wt. % to 20 wt. % of the disclosed range since applicant’s claimed “5 wt. % or more”  includes amounts up to at least 95 wt. % of ethylene.  Additionally, applicant is reminded the courts have upheld all disclosure of a reference patent must be evaluated, including non-preferred embodiments, as well as, upholding all disclosure in [a] reference, not just specific examples must .  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on the composition according to claim 8; however, claim 8 has been cancel, thus no composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation

Claim 7 is recognized as a product-by-process claim. Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F 2nd 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-7 and 9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ciarafoni et al. (WO 2010/108866)
	The reference to Ciarafoni et al (WO 2010/108866) teaches a masterbatch composition that may comprise a propylene homopolymer or copolymer as component (1) containing 0 to 3 wt. % of ethylene or one or more C4-C10-α-olefin-derived units; and a propylene-ethylene copolymer as component (2) comprising 25 to 35 wt. % of ethylene-derived units. Note the Abstract which also teaches “wherein the ratio of component (1) to component (2) is 65 to 85 parts by weight : 15 to 35 parts by weight,” specifically, component (1) at an overlapping range of 70 to 85 %wt. and component (2) at an overlapping range of 15 to 30 %wt. The document shows at the first sentence of page 3 wherein the masterbatch composition may have 1) a total melt flow rate at an overlapping range of 5 to 15 g/10 minutes (as recited in instant claims 1 and 2). The Abstract also discloses wherein the masterbatch composition may have 3) xylene solubles with an intrinsic viscosity of 5.5 to 9.0 dl/g (claims 1 and 6). The reference does not specifically teach wherein the masterbatch may have 2) xylene insolubles with an Mw of 10 x 104 to 30 x 104, as recited Since the MFR of the propylene homopolymer (corresponding to "xylene insolubles" of the present invention) of the example 2 is 30 g / 10 min, the propylene homopolymer may have a high probability of having the Mw specified in the present invention (see comparative example A1 in the table 1 of the present invention). As such, the claim would be met. Regardless, the skilled artisan would know, with an eye to desired end-product characteristics and use, the range most suitable, or could easily determine through routine experimentation. At Table 2, the patent shows wherein the masterbatch may have an Mw/Mn of 12.2 and 13.2, as recited in claims 1 and 3.
	Regarding instant claim 4, the document discloses at the Abstract wherein the masterbatch composition may comprise at an overlapping range of 70 to 75 wt. % of component (1) and 25 to 30 wt. % of component (2).

	Further, in the example, as a production example of the master batch composition, it is described that the propylene homopolymer is polymerized using the polymerization catalyst specified in claim 7 of the present invention in a first reactor, and then, in the presence of the propylene homopolymer above, the propylene-ethylene copolymer is polymerized in a second reactor. In addition, the masterbatch composition of the example 2 meets all the characteristics specified in claims 1-3, 5-6 of the present invention (see table 2), except not stated a Mw of xylene insolubles of the masterbatch composition. This is discussed, above.
	Further, the reference discloses a polyolefin composition comprising the masterbatch composition and a block polypropylene, and injection molding automobile bumpers and others using the polyolefin composition (see claims 1-8, page 1, lines 12-23, page 9, line 29-page 10, line 18), as recited in instant claims 8 and 9.
The reference to Ciarafoni et al (WO 2010/108866) teaches a masterbatch composition that may comprise a propylene homopolymer or copolymer as component (1) containing 0 to 3 wt. % of ethylene or one or more C4-C10-α-olefin-derived units; and a propylene-ethylene copolymer as component (2) comprising 25 to 35 wt. % of ethylene-derived units. The Abstract which also teaches “wherein the ratio of component (1) to component (2) is 65 to 85 parts by weight : 15 to 35 parts by weight,” specifically, component (1) at an overlapping range of 70 to 85 %wt. and component (2) at an overlapping range of 15 to 30 %wt. The document shows the masterbatch composition may have 1) a total melt flow rate at an overlapping range of 5 to 15 g/10 minutes (as recited in instant claims 1 and 2). The Abstract also discloses wherein the masterbatch composition may have 3) xylene solubles with an intrinsic viscosity of 5.5 to 9.0 dl/g. The reference does not specifically teach wherein the masterbatch may have 2) xylene insolubles with an Mw of 10 x 104 to 30 x 104, as recited Since the MFR of the propylene homopolymer (corresponding to "xylene insolubles" of the present invention) of the example 2 is 30 g / 10 min, the propylene homopolymer may have a high probability of having the Mw specified in the present invention (see comparative example A1 in the table 1 of the present invention). As such, .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc